  Case 3:19-cv-01492-X Document 34 Filed 02/05/21       Page 1 of 1 PageID 282



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

 BRIAN P. LANE, individually and on §
 behalf of all others similarly situated, §
                                          §
                Plaintiff,                §
                                          §
 v.                                       § Civil Action No. 3:19-CV-01492-X
                                          §
 THE UNITED STATES,                       §
                                          §
               Defendant.                 §
                                          §

                                     ORDER

      The parties filed a Joint Motion to Stay Proceedings [Doc. No. 33]. The Court

GRANTS the motion to stay and STAYS the case until the identified Federal Circuit

cases are resolved. The Court also ADMINISTRATIVELY CLOSES the case for

the pendency of the stay. The parties should request to reopen the case and lift the

stay once the Federal Circuit decisions are rendered. The February 10, 2021, hearing

is CONTINUED and will be rescheduled after the stay is lifted.



      IT IS SO ORDERED this 5th day of February, 2021.




                                     BRANTLEY STARR
                                     UNITED STATES DISTRICT JUDGE




                                         1
